DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 15,24 is/are rejected under 35 U.S.C. 102(a)(1) as being fully met by Ishikawa et al (JP 2002 003090 A).
Regarding Claims 15,24 Ishikawa discloses an elevator system including an elevator shaft (not numbered), an elevator car 2a, 2b and a counterweight 3a, 3b arranged in the elevator shaft and being connected by support means guided by at least one diverting means 1a,1b, such that the elevator car and the counterweight move in opposite directions, the elevator car 2a, 2b approaching the counterweight 3a, 3b and/or passing the counterweight 3a,3b in the elevator shaft in an approach zone (the approach zone for the cars 2a,2b approaching each other is the same zone for approaching or passing the counterweights 3a,3b; Fig. 12), comprising:
an elevator controller 4a,4b that moves the elevator car at a first speed when the elevator car is outside of the approach zone and, when the elevator car is entering the approach zone, decelerates the elevator car to a second speed, the second speed being lower than the first speed (Abstract).

Allowable Subject Matter
Claims 16-23, 25-28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited show related teachings in the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY DONELS whose telephone number is (571)272-2061. The examiner can normally be reached M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JEFFREY . DONELS
Examiner
Art Unit 2837



/JEFFREY DONELS/Primary Examiner, Art Unit 2837